Oldham, J., delivered the opinion of the court. The circuit court most unquestionably erred in sustaining the demurrer to- the plaintiff’s declaration, because it appeared upon the face of the declaration that the defendant was a minor at the time of the execution of the indenture sued upon.- The contract of an infant in binding himself an apprentice, being an act manifestly for his benefit, is binding in law; and when bound he cannot-dissolve the relation. 2 Kent’s Com. 241. If such a contract is binding, a right of action necessarily results to the injured party for a breach thereof: for it is difficult to concieve a binding contract, the breach of which will not give to the injured party a right of action. Reversed,-